Citation Nr: 0637630	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  03-00 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing under 
38 U.S.C.A. § 2101(a).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from May 1954 to November 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision.  In December 
2004 and March 2006, the Board remanded for further 
development.  The March 2006 Board remand was specifically to 
afford the veteran a travel board hearing; however, in a July 
2006 statement, the veteran withdrew the hearing request. 


FINDINGS OF FACT

1.  The veteran is service connected for Meniere's syndrome 
with chronic labyrinthine irritation and bilateral hearing 
loss, rated as 100 percent disabling, and chronic suppurative 
otitis media of the right ear with mastoiditis and 
cholesteatoma, postoperative mastoidectomy, rated as 10 
percent disabling.  

2.  The veteran's service-connected disabilities do not 
result in the loss of use of one or both lower extremities 
which so affect the functions of balance or propulsion as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair; nor does he have blindness.


CONCLUSION OF LAW

The criteria for a certificate of eligibility for assistance 
in acquiring specially adapted housing have not been met.  38 
U.S.C.A. § 2101, 5107 (West 2002); 38 C.F.R.  § 3.809 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by a January 2005 letter.  The RO 
specifically informed the veteran of the evidence required to 
substantiate his claim, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  The veteran was essentially told to submit any 
evidence pertaining to his claim.  He was also notified of 
the type of evidence necessary to establish a disability 
rating and an effective date for the disability on appeal as 
outlined in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Therefore, the Board finds that he was provided with the 
notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains medical records and a VA examination report.  In 
addition, neither the veteran nor his representative has 
identified any additional pertinent evidence that could be 
obtained to substantiate his claim.  The Board is also 
unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to the 
claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  

Analysis

To warrant the issuance of a certificate of eligibility for 
assistance in acquiring specially adapted housing, the 
evidence must establish permanent and total service-connected 
disability due to: 1) the loss, or loss of use, of both lower 
extremities such as to preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair; or 2) blindness in 
both eyes, having only light perception, plus the loss of use 
of one lower extremity; or 3) the loss, or loss of use, of 
one lower extremity together with the residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair; or 4) the loss, or 
loss of use, of one lower extremity together with the loss, 
or loss of use, one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes or a wheelchair.  
38 U.S.C.A. § 2101(a); 38 C.F.R. 
§ 3.809(b).  The term "preclude locomotion" is defined as the 
necessity for regular and constant use of a wheelchair, 
braces, crutches or canes as a normal mode of locomotion 
although occasional locomotion by other methods may be 
possible.  38 C.F.R. § 3.809(d).

The term "loss of use" of a foot is defined by 38 C.F.R. § 
3.350(a)(2) as that condition where no effective function 
remains other than that which would be equally well served by 
an amputation stump at the site of election below knee with 
use of a suitable prosthetic appliance.  The determination 
will be made on the basis of the actual remaining function, 
whether the acts of balance, propulsion, etc., in the case of 
a foot, could be accomplished equally well by an amputation 
stump with prosthesis.

Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 which 
constitute loss of use of a foot are extremely unfavorable 
ankylosis of the knee, or complete ankylosis of two major 
joints of an extremity, or shortening of the lower extremity 
of 3 1/2 inches or more.  Also considered as loss of use of a 
foot under 38 C.F.R. § 3.350(a)(2) is complete paralysis of 
the external popliteal (common peroneal) nerve and consequent 
foot drop, accompanied by characteristic organic changes, 
including trophic and circulatory disturbances and other 
concomitants confirmatory of complete paralysis of this 
nerve.  Under 38 C.F.R. § 4.124a, DC 8521, complete paralysis 
also encompasses foot drop and slight droop of the first 
phalanges of all toes, an inability to dorsiflex the foot, 
loss of extension (dorsal flexion) of the proximal phalanges 
of the toes, loss of abduction of the foot, weakened 
adduction of the foot, and anesthesia covering the entire 
dorsum of the foot and toes.  

Basically, it is alleged that the veteran has loss of use of 
both lower extremities secondary to his service-connected 
Meniere's disease.  The veteran is service connected for 
Meniere's syndrome with chronic labyrinthine irritation and 
bilateral hearing loss, rated as 100 percent disabling, and 
chronic suppurative otitis media of the right ear with 
mastoiditis and cholesteatoma, postoperative mastoidectomy, 
rated as 10 percent disabling.  

A November 2000 VA examination report noted that the veteran 
was unable to walk more than a few steps due to dizziness and 
poor balance.  The report also stated that while he was able 
walk without the assistance of another person, he needed a 
cane to walk or to hold onto the furniture or walls.  It was 
further noted that the veteran needed a wheelchair outside of 
the house (the veterans' wife took him out of the house about 
once a month).  Examination of the veteran revealed that the 
veteran's upper extremities were normal except for mild pain 
in his right shoulder.  While he was unable to take a shower 
by himself, the veteran was generally able to feed himself, 
use the toilet, shave, and dress himself.  As for the lower 
extremities, the veteran had no limitation of motion or 
muscle atrophy or contracture.  He was generally weak with 
lack of coordination and poor balance.  It was also noted 
that the veteran had no amputations.  The examiner opined 
that the veteran's dizziness and poor balance due to chronic 
labyrinthitis were permanent.  The diagnosis included 
Meniere's disease which was a limiting factor in his daily 
activities.  

A February 2002 VA examination report noted that the veteran 
had been unable to ambulate for the previous 5 years as he 
was wheelchair bound.   Upon examination of the veteran, it 
noted that the muscles of both the lower and upper 
extremities revealed no evidence of atrophy.  His hip flexors 
were 4-5/5 bilaterally, knee extensors and knee flexors were 
both 5/5 bilaterally, and dorsiflexion and plantar flexion 
were both 4/5.  The veteran showed no evidence of 
fasciculations or tenderness to palpation of the muscles.  
The examiner's impression was that the veteran's inability to 
ambulate was not a reflection of his muscular tone.  The 
veteran had adequate muscular tone; he had no muscular 
injury.  His Meniere's disease limited his ability to 
ambulate at all which did not reflect his muscular injury.  
The examiner concluded that the veteran's inability to 
ambulate was the result of his severe Meniere's disease 
rather than a muscular condition.

Based upon the evidence, the Board finds that permanent and 
total service-connected disability has not been established.  
See 38 C.F.R. § 3.809(b)(1), (d); 38 U.S.C.A. § 5107(b).  The 
veteran does not have blindness in both eyes.  In fact, a 
September 2000 VA record indicated that the veteran had good 
vision with glasses.  Also while the veteran is generally 
weak, lacks coordination, and has poor balance, he has no 
limitation of motion of the upper or lower extremities.  His 
muscles were strong upon examination.  The evidence simply 
does not demonstrate that he has loss of use of any 
extremity, let alone loss of use of function of at least one 
lower extremity which so affects the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair.  Furthermore, he 
does not have loss of use of an extremity which would be 
equally served by an amputation.  See 38 C.F.R. 
§ 3.350(a)(2).   

For the foregoing reasons, the Board concludes that 
entitlement to specially adapted housing or a special home 
adaptation grant is not warranted under the applicable 
criteria, and that the claim must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claim, that 
doctrine is not 


applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A certificate of eligibility for financial assistance in 
acquiring specially adapted housing under 38 U.S.C.A. § 
2101(a) is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


